
	
		II
		112th CONGRESS
		1st Session
		S. 1583
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Inhofe (for himself,
			 Mr. Blunt, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax deduction for the purchase, construction, and installation of a safe room
		  or storm shelter, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Storm Shelter Tax Relief
			 Act.
		2.Deduction for
			 purchase, construction, and installation of a safe room or storm
			 shelter
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended—
				(1)by redesignating
			 section 224 as section 225, and
				(2)by inserting
			 after section 223 the following new section:
					
						224.Safe room or
				storm shelter purchase, construction, and installation expenses
							(a)Allowance of
				deduction
								(1)In
				generalIn the case of an individual, there shall be allowed as a
				deduction for the taxable year an amount equal to the qualified storm shelter
				expenses paid by the taxpayer during the taxable year.
								(2)Maximum dollar
				amount per shelterThe deduction allowed by paragraph (1) with
				respect to each qualified storm shelter shall not exceed $2,500.
								(b)DefinitionsFor
				purposes of this section—
								(1)Qualified storm
				shelter expensesThe term qualified storm shelter
				expenses means expenses (including labor) for the purchase,
				construction, and installation of a qualified storm shelter.
								(2)Qualified storm
				shelterThe term qualified storm shelter means a
				storm shelter or safe room—
									(A)the design of
				which is capable of withstanding an EF5 tornado, and
									(B)which is first
				placed in service by the taxpayer as an attachment to a dwelling—
										(i)which was placed
				in service prior to the placed in service date of such storm shelter or safe
				room,
										(ii)which serves as
				the principal residence (within the meaning of section 121) of the taxpayer,
				and
										(iii)with respect to
				which no other qualified storm shelter is attached.
										(c)Special
				rules
								(1)Denial of
				double benefitNo deduction shall be allowed under subsection (a)
				for any expense for which a deduction or credit is allowed to the taxpayer
				under any other provision of this chapter.
								(2)Basis
				reductionFor purposes of this title, the basis of any property
				shall be reduced by the portion of the cost of such property taken into account
				under subsection (a).
								(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2012.
							.
				(b)Conforming
			 amendmentSection 1016(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section
				224(c)(2).
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 224 and inserting the following new items:
				
					“224. Safe room or storm
				shelter purchase, construction, and installation expenses.
					225. Cross
				reference..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			3.Community
			 Development FundOf amounts
			 made available under the heading community development
			 fund under the heading Community Planning and
			 Development under the heading Department of Housing and Urban
			 Development under title II of the Department of
			 Housing and Urban Development Appropriations Act, 2010 (Public Law 111–117; 123
			 Stat. 3083) and under section 2240 of the Department of Defense and Full-Year
			 Continuing Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 195) and not
			 otherwise obligated, $60,000,000 are rescinded.
		
